Citation Nr: 0935734	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-40 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
muscle spasm with disc protrusion at L3/L4 and L4/L5 with 
arthritis rated as 20 percent disabling from December 17, 
2003, to August 15, 2004.

2.  Entitlement to an increased disability rating for lumbar 
muscle spasm with disc protrusion at L3/L4 and L4/L5 with 
arthritis rated as 40 percent disabling from August 16, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that granted a 20 percent rating for 
the service-connected lumbar muscle spasm effective from 
December 17, 2003.  A subsequent December 2004 rating 
decision recharacterized the service connected back 
disability as lumbar muscle spasm with disc protrusion at 
L3/L4 and L4/L5 with arthritis (low back disorder), and 
granted a 40 percent rating effective from August 16, 2004.  
In December 2008, the Board remanded the appeal for 
additional development.


FINDINGS OF FACT

1.  From December 17, 2003, to August 15, 2004, the 
preponderance of the competent and credible evidence of 
record does not show that the Veteran's low back disorder was 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less even taking into account his 
complaints of pain or favorable ankylosis of the entire 
thoracolumbar spine.

2.  From December 17, 2003, the preponderance of the 
competent and credible evidence of record does not show that 
the Veteran's low back disorder is manifested by at least 
mild incomplete paralysis of the sciatic nerve or any 
incapacitating episodes.

3.  From August 16, 2004, the preponderance of the competent 
and credible evidence of record does not show that the 
Veteran's low back disorder is manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.




CONCLUSIONS OF LAW

1.  From December 17, 2003, to August 15, 2004, the Veteran 
did not meet the criteria for a rating greater than 20 
percent for a low back disorder.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2008).

2.  From August 16, 2004, the Veteran does not meet the 
criteria for a rating greater than 40 percent for a low back 
disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

With respect to increased rating claims, the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), has held VA's duty 
to notify the claimant of the information and evidence needed 
to substantiate and complete a claim includes the following: 
(1) notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran, in the February 2004 
and January 2009 letters, was provided adequate 38 U.S.C.A. 
§ 5103(a) notice in accordance with the Court's holding in 
Vazquez-Flores, supra, and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While this notice was not provided 
prior to the March 2004 initial adjudication of the claim, 
providing the Veteran with adequate notice in the above 
letters, followed by a readjudication of the claim in the 
June 2009 supplemental statement of the case, "cures" the 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Next, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice in accordance 
with the Court's holding in Vazquez-Flores, supra, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the February 2004 and 
January 2009 letters; March 2004, July 2004, and December 
2004 rating decisions; December 2005 statement of the case; 
and June 2009 supplemental statement of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).

Similarly, the Board finds that even if the Veteran was not 
provided adequate notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
this notice problem does not constitute prejudicial error in 
this case because the claim is being denied and any questions 
as to the assignment of a disability rating or effective date 
to be assigned are moot.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available post-service treatment 
records including the Veteran's records from the Social 
Security Administration (SSA).  In the regard, the appeal was 
in remanded, in part, to obtain outstanding records from a 
Dr. AM and no such records were thereafter obtained.  
However, in January 2009 the Veteran notified VA that it had 
all of his available records from Dr. AM and that he had no 
further evidence to file in support of his claim.  The 
Veteran was also afforded VA examinations in March 2004 and 
October 2004 which are adequate for rating purposes.  While 
the examinations took place without the examiners having the 
claims files, the Board nonetheless finds them adequate for 
rating purposes because they include a comprehensive 
examination of the claimant and adequate medical opinions as 
to the severity of his low back disorder that allows the 
Board to rate the severity of his low back disorder under all 
relevant Diagnostic Code.  See Barr v. Nicholson, 21 Vet App 
303 (2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his low back disorder is more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

The 20 Percent Rating

As reported above, a March 2004 rating decision granted a 20 
percent rating for the low back disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (degenerative arthritis of the 
spine), effective from December 17, 2003.

Accordingly, the Veteran will only be entitled to an 
increased, 40 percent rating, for the period prior to August 
16, 2004, if his low back disorder is manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less or if 
there is favorable ankylosis of the entire thoracolumbar 
spine.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the 
March 2004 VA examiner opined that forward flexion of the 
lumbar spine was 60 degrees with pain and that with repeated 
motion flexion remained the same.  Moreover, while treatment 
records show the Veteran's periodic complaints and treatment 
for low back pain, they are negative for evidence that 
forward flexion of the thoracolumbar spine is 30 degrees or 
less even taking into account his complaints of pain, prior 
to August 2004.  Likewise, the record for this time period is 
negative for a diagnosis of ankylosis of the entire 
thoracolumbar spine and in the absence a diagnosis the Board 
may not rate his service-connected low back disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because the 
record is negative for ankylosis of the thoracolumbar spine, 
the Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected low back disorder.  
38 C.F.R. § 4.71a.  This is true from December 17, 2003, to 
August 15, 2004.  Hart, supra.

The 40 Percent Rating

As reported above, a subsequent March 2004 rating decision 
granted a 40 percent rating for the low back disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5242, effective from 
August 16, 2004.

Accordingly, the Veteran will only be entitled to an 
increased, 50 percent rating, for his low back disorder if it 
is manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  

With the above criteria in mind, the Board notes that the 
October 2004 VA examiner opined that, with taking into 
account the Veteran's complaints of pain, the range of motion 
of the lumbar spine was 0 degrees in all planes of movement.  
However, the examiner observed that the Veteran was able to 
lower himself or get up from the examination table from a 
flat position without pain.  

While the range of motion of the lumbar spine is the 
functional equivalent of ankylosis, neither that examiner nor 
any other healthcare professional has characterized the 
ankylosis as unfavorable.  The Board observes that it is not 
permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991).  However, VA regulations specifically 
provide that "[f]ixation of a spinal segment in [a] neutral 
position (zero degrees) always represents favorable 
ankylosis." [Emphasis added].  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
5.  Thus, the Board finds that the Veteran's limitation of 
motion of the lumbar spine is at 0 degrees in all planes is 
consistent with favorable ankylosis.   Consequently, because 
the evidence of record does not show unfavorable ankylosis of 
the entire thoracolumbar spine, the Board finds that a rating 
in excess of 40 percent is not warranted for his service-
connected low back disorder.  38 C.F.R. § 4.71a.  This is 
true since August 16, 2004.  Hart, supra.

Other Considerations

Next, the Board notes that Note 1 of 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected low back disorder.  

In this regard, the Veteran in writings to VA as well as at 
the March 2004 VA examination complained of pain radiating 
from his back into his legs.  Moreover, a May 2004 magnetic 
resonance imaging evaluation (MRI) was positive for a disc 
protrusion and spinal stenosis.  Furthermore, at the October 
2004 VA examination, it was opined that Lasegue's sign was 
positive at 20 degrees on the right side for increased back 
pain on dorsiflexion, which radiated into his lower leg.  

However, the Veteran also told the October 2004 VA examiner 
that he did not have a problem with pain radiating into his 
legs.  Moreover, the May 2004 nerve conduction study and 
electromyography (EMG) were normal.  Similarly, the March 
2004 VA examiner did not report any adverse neurological 
symptomatology and opined that in the lower extremity his 
strength was 5/5, sensation was intact, and reflexes were 2+.  
Likewise, when examined by Dr. Baker in December 2003, the 
Veteran had normal reflexes and sensation as well as good 
strength in his lower extremities.  Furthermore, the record 
is otherwise negative for complaints, diagnoses, or treatment 
related to radiculopathy.  

Given the above evidentiary picture, the Board finds more 
credible the results of the May 2004 nerve conduction study 
and EMG as well as the findings by the March 2004 VA examiner 
and Dr. Baker which were negative for objective evidence of 
radiculopathy caused by his low back disorder, than the one 
time opinion by the October 2004 VA examiner regarding 
radiculopathy into the right leg.  

Therefore, since the criteria for a separate compensable 
rating for sciatic nerve impairment caused by the low back 
disorder requires at least "mild incomplete paralysis" of 
the sciatic nerve, the Board finds that the Veteran's 
objectively confirmed adverse symptomatology do not rise to 
this level of impairment and the claim must be denied.  
38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5243, 8520, 8620, 8720 (2008); Esteban.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

The Board next notes that the Diagnostic Codes for rating 
disease and injuries to the back also provide increased 
ratings for intervertebral disc syndrome if manifested by 
incapacitating episodes.  Specifically, Diagnostic Code 5242 
provides a 40 percent rating if the Veteran's adverse 
symptomatology includes incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months 
and a 60 percent rating if his adverse symptomatology 
includes incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines 
an incapacitating episode as one where the Veteran has 
physician prescribed bed rest.  Id.

However, there is no evidence in the record of the Veteran 
low back disorder requiring physician prescribed bed rest at 
any time during the pendency of the appeal.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  In fact, at the March 
2004 and October 2004 VA examinations the Veteran denied any 
such history.  Consequently, the Board finds that an 
increased rating is not warranted for his service-connected 
low back disorder under Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a because his adverse symptomatology did not include 
incapacitating episodes.  This is true throughout the period 
of time during which his claim has been pending.  Hart, 
supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both lumbar arthritis and other symptoms, such 
as those set forth in Diagnostic Code 5237, would be 
inappropriate.  38 C.F.R. § 4.14 (2008).  

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  However, the evidence does not reflect 
that his low back disorder, acting alone, causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or requires frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, the Veteran is credible to report 
on what he sees and feels and others are credible to report 
on what they can see.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
example, the Veteran is competent to report that his back is 
stiff and say that he has numbness in his legs.  However, 
neither is competent to report that a joint is ankylosed or 
that the clamant has "mild incomplete paralysis" of the 
sciatic nerve because such opinions require medical expertise 
which they have not been shown to have and these types of 
findings are not readily observable by a lay person.  Id; 
also see Espiritu, supra.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claims for increased 
ratings must be denied.




ORDER

From December 17, 2003, to August 15, 2004, an increased 
rating for a low back disorder, evaluated as 20 percent 
disabling, is denied.

From August 16, 2004, an increased rating for a low back 
disorder, evaluated as 40 percent disabling, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


